Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 8, 11, 15-17, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al. (8,617,213).
With respect to claim 1, Moore discloses a transverse connector comprising  a cross member connecting assembly (10) including  a first slot (76) defined therethrough and  a threaded opening (72) extending through an upper surface of the cross member connecting assembly and into the first band slot(76), the cross member connecting assembly including  a band set screw (74) threadingly engaged with the threaded opening and movable relative to the first band slot; and first and second spinal rod connection members (14,12) rotatably coupled to opposing end portions of the cross member connecting assembly, as set forth in column 4, lines 30-57; column 6, lines 4-44; and as best seen in FIGS.3, 4, 9A-E.
With respect to claim 4, Moore discloses wherein the cross member connecting assembly has a fixed length, as best seen in FIG.1.
With respect to claim 6, Moore discloses wherein the cross member connecting assembly includes a first cross member (60) and a second cross member (78) slidably engaged with each other, and the first band slot is defined in the first cross member, as best seen in FIG.3.

With respect to claim 11, Moore discloses wherein the opposing end portionsof the cross member connecting assembly includes first and second articulating balls (62, 82), respectively, the first articulating ball disposed within a first ball joint receptacle (34) of the first spinal rod connecting member and the second articulating ball disposed within a second ball joint receptacle (36) of the second spinal rod connection member.
With respect to claim 12, Moore discloses all the limitations, as set forth in claim 1, above and a plurality of bone screws, spinal rods, as set forth in para[0042]; first and second spinal rod connection member (12,14) rotatably coupled to opposing end portions of the cross member connecting assembly, the first and second spinal rod connecting members including first and second spinal rod connecting passages (22,24) defined therethrough for selectively and releasably securing the spinal rods thereto.
With respect to claims 15-17, the method steps, as set forth, would have been inherently carried out in the operation of the device, as set forth above.
With respect to claim 21, Moore discloses a kit and all the limitations, as set forth in claim 1, above.
Claim(s) 1, 4, 12-19, 21, 25, 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoll et al. (2011/0137345).
With respect to claim 1, Stoll discloses a transverse connector comprising  a cross member connecting assembly (105B,165) including  a first slot, as best seen in FIGS.4, 31; and as set forth in para[0035], defined therethrough and  a threaded opening (225) extending through an upper surface of the cross member connecting assembly and into the first band slot, the cross member connecting assembly including  a band set screw (230) threadingly engaged with the threaded opening and movable 
With respect to claim 4, Stoll discloses wherein the cross member connecting assembly has a fixed length, as best seen in FIG.3 and as set forth in para[0035].
With respect to claim 12, Stoll discloses all the limitations, as set forth in claim 1, above and a plurality of bone screws (345), spinal rods (120A,120B); first and second spinal rod connection member (15A, 125B) rotatably coupled to opposing end portions of the cross member connecting assembly, the first and second spinal rod connecting members including first and second spinal rod connecting passages (405) defined therethrough for selectively and releasably securing the spinal rods thereto.
With respect to claims 15-19, the method steps, as set forth, would have been inherently carried out in the operation of the device, as set forth above.
With respect to claim 21, Stoll discloses a kit and all the limitations, as set forth in claim 1, above.
With respect to claim 25, Stoll discloses a plurality of bone screw (345), a plurality of spinal rods (120A, 120B), and at least one band (185).
With respect to claim 26, Stoll discloses a driving instrument and a tensioning instrument, as best seen in FIGS.25-29.
Allowable Subject Matter
Claims 2, 3, 5, 7, 9, 10, 20, 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

2007/0270803		11-2007		Giger et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716.  The examiner can normally be reached on M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        April 9, 2021